Title: From John Adams to Edmund Jenings, 28 April 1782
From: Adams, John
To: Jenings, Edmund



Amsterdam April 28. 1782
Sir

Your favour of the 24, is just come to Hand. Your Congratulations on the publick acknowledgment of the United States do me great Honour.
I received in its Time, your favour of 18. The Compliments you make me upon this occasion, are greater than I deserve, though they are not greater than were made me last Week, by one of the most respectable foreign Ministers at the Hague.
“Vous avez, frappé, Mosieur, (Said he to me) le plus grand Coup de tout L’Europe. C’est le plus grand Coup, qui a jamais été frappé dans la Cause Americain. C’est Vous qui a effrayé et terrassée Les Anglomanes. C’est Vous qui a rempli cette nation d’Enthousiasme. C’est Vous, qui a tournée leurs Tetes.” Then turning to another Gentleman present (Says he) “Ce n’est pas pour faire Compliment a Monsieur Adams que Je dis cela—C’est parce que, en Verité, Je crois que c’est Sa duë.” Such was the Diplomatique Compliment of the grave Spaniard.
Think of me, however as they will, I am not easily touched with Such Compliments. They will never turn my Head I assure you.
The Revolution which has taken Place in this nation, is the Result of a vast number and Variety of great Events, composing a great Scheme of Providence, which comprized a great part of the Earth and the nations on it, which I could no more influence, than the fly upon the Chariot Wheel could raise the Cloud of Dust.
When I recollect the Circumstances, I am amazed, and I feel, that it is no Work of mine. Mr Laurens was to be taken—Congres were to foresee it, so far as to send me a Commission to borrow Money. I was to come to Holland to see the Country and my friend Laurens. Congress were to send me full Powers. These were to be lost on the Way from Paris, and to run the Gantlet through Dilligences, Post offices and Treck schuits, and at last reach me Safe by an unknown Hand. I was to be Seized with a Fit of obstinacy and go to the Hague, with a Memorial, in opposition to Advices, Remonstrances, and almost Menaces. Mr Van Berckel was to come forward next—then the Burgomaster of Amsterdam, the Battle of Doggersbank. France was to retake statia &c. The Barrier Towns were to be evacuated—The Emperors Toleration was to allarm the Dutch further about their Commerce. Cornwallis, Minorca st Kits were to be taken. Congress was to prohibit the Importation of British Manufactures. The Revolution was to take Place in England. What a Chain! and what Link in it, did I forge? none at all but the stubborn Memorial. All that I have done was just to throw out a few Hints for the Contemplation of the People. I need not be envyed for this—My Fevers and Swollen Legs and feeble Knees, are not envyed I dare say.
However, I had Seen and felt before So much of the Smart arising from a sordid Jealeusy and Envy, that I never can see or feel more of it—I despise it all and am determined to brave it. All their dastardly assassinations, their secret Whispers, their vile slanders, I hold in as much Contempt as I do their Persons and Characters. I disdain to Say or write a Word in my own Vindication. Let them go to the End of their Rope. I confess, I have tolerated several Things which gave me Pain and which I never suffered in any former Part of my Life on Purpose to show them how much I hold them in Contempt, and at Defyance. I am much afraid, that the dirty disagreable office of Stripping the Gilding off of one more Knave, is destined for me. I hope not—and will avoid it if I can.
But, dont believe me dazzled with my Glory—I should Embark tomorrow for the blue Hills there to live and die with more Pleasure, than I had in making fine Speeches to the Prince or Princess of orange, or the Grand Committee of their High Mightinesses. There is one Thing, I should be glad to do, if it were in my Power, which however it never will be.

Adieu.

